Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:
assigning a weight and a cost of connection to each signal inputted into said at least one neuron, wherein said cost of connection is any value between two predefined values; and 
training said at least one neuron in a single step using a variable learning rate parameter to correct weights of said signals, said variable learning rate parameter being dependent on said assigned cost of connection, such that an error for a particular neuron is distributed among all synapses of said particular neuron.

The close prior art of record is:

Ellefsen et al. – “Neural Modularity Helps Organims Evolve to Learn New Skills Without Forgetting Old Skills” – the reference teaches a neural network that utilizing a connection cost and a weights. It also discloses a learning rate parameter. However it fails to disclose assigning a weight and 

Prescianschi – discloses a neural network training method that use snapse weight values and learning rate. It has a distributor that is connected to each input and selects one or more collective weights. However it fails to disclose the claim limitations disclose assigning a weight and connection to an input wherein the cost of connection is a value between two predefined values. It also fails to disclose training a neuron in a single step using a variable learning rate parameter to correct weight of signals wherein the variable learning rate parameter is dependent on said cost of connection such that an error for a particular neuron is distributed among all the synapse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127